Citation Nr: 0948758	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
	
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision in which the RO denied 
service connection for bilateral hearing loss and tinnitus.  
In May 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2007, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in June 2007.

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Although the Veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss for several years after service, and the only medical 
opinion to address the question of whether there exists a 
nexus between alleged in-service noise exposure and the 
Veteran's hearing loss is adverse to the claim.

3.  The only medical opinion on the question of whether there 
exists a medical nexus between the Veteran's current tinnitus 
and service is adverse to the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate his claims for 
service connection.  This letter also informed the Veteran of 
what information and evidence must be submitted by the 
appellant and what information and evidence would be obtained 
by VA.  The November 2005 rating decision reflects the 
initial adjudication of the claims after issuance of this 
letter.  Hence, the July 2005 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

The Board notes that in an August 2008 post-rating letter the 
RO notified the Veteran regarding the assignment of 
disability ratings and effective dates.  However, the timing 
of this notice-after the last adjudication of the claims-is 
not shown to prejudice the Veteran.  Because the Board's 
decision herein denies the claims for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of an 
October 2005 VA examination.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's June 2009 Board hearing, along with various written 
statements provided by the Veteran, and by his 
representative.  The Board also finds that no additional RO 
action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claims for service connection in light of the 
above, the Board finds that the claims must be denied because 
the preponderance of the evidence establishes that the 
Veteran does not have bilateral hearing loss or tinnitus as a 
result of his service. 

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss and 
tinnitus.  Specifically, he asserts in-service noise exposure 
near the flight line, while training to be an aircraft engine 
mechanic and working in transportation, which resulted in 
hearing loss and tinnitus.  The Veteran contends that he was 
exposed to noise from jet engines and that he complained of 
hearing loss and ringing in his ears during service.  

The Board notes that the Veteran's service personnel records 
show that he was trained as an aircraft maintenance 
specialist. 

Considering the pertinent evidence of record in light of the 
governing legal authority, the Board finds that the record 
presents no basis for a grant of service connection for 
tinnitus or for bilateral hearing loss.

In this case, service treatment records show a decrease in 
hearing acuity between enlistment and separation; however, 
hearing at separation was still within normal limits.  That 
is, hearing loss disability is not shown during service.  The 
service treatment records reflect no reports of complaints of 
diminished hearing or  ringing in the ears..  At separation, 
the Veteran denied hearing loss. 

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to the claim, see 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, pertinent to the Veteran's 
claim for tinnitus, service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran submitted the report of a February 2005 private 
audiological evaluation.  That report contains graphical 
results of audiological testing, with no transcription of the 
results; hence, that portion of the report is of little 
value.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the 
Board may not interpret graphical representations of 
audiometric data).  While hard it is hard to decipher, in the 
remarks portion of the report it appears that the audiologist 
wrote that the Veteran had high pitched hearing loss 
bilaterally.  The audiologist also indicated that while 
working for a shipping company, the Veteran was around 
conveyor belts for 11 years and was driving for 13 years.  

On audiometric testing in connection with a October 2005 VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows: 



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
20
35
60
LEFT
15
20
20
40
55

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The audiologist stated the results 
showed bilateral mild to severe high-frequency sensorineural 
hearing loss.  The examiner opined that the bilateral hearing 
loss was not the result of events during active military 
service.  She explained that the Veteran had normal hearing 
levels, at least up to 4000 hertz, in both ears at the time 
of separation from service.  The examiner also opined that 
the reported tinnitus is not the result of events during 
service.  She explained that the tinnitus was first noticed 
many years after separating from service.

The above-cited evidence reflects that the Veteran currently 
has tinnitus as well as bilateral hearing loss to an extent 
recognized as a disability, pursuant to 38 U.S.C.A. § 3.385.  
However, a nexus between the current tinnitus and hearing 
loss disability and service is not established.  

Here, the post-service evidence reflects no documented 
complaints of tinnitus or any indication of hearing loss for 
almost 30 years after active military service.  The Board 
points out that the passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover. even if the Board accepts as credible the Veteran's 
assertions of in-service noise exposure, the only competent 
opinion on the question of nexus is adverse to the claims.  
There is no competent evidence or opinion even suggesting 
that there exists a medical relationship, or nexus, between 
any current hearing loss and tinnitus and the Veteran's 
active duty service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  In short, 
there is no competent medical evidence to support either the 
claim for service connection for hearing loss or for 
tinnitus.

Further, as regards any direct assertions by the Veteran and 
his representative that there exists a medical relationship 
between each disability under consideration and service, the 
Board notes that such assertions provide no basis for 
allowance of either claim.  As indicated above, the matter 
upon which these claims turn is a matter within the province 
of trained professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As neither the appellant nor his 
representative is shown to be other than a layperson without 
the appropriate training and expertise, neither is competent 
to render a probative (persuasive) opinion on such a matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

As a final point, the Board recognizes that the Veteran now 
reports that he had hearing loss and ringing in his ears 
during service and that he reported this to medical 
professionals; however, such is not reflected in the service 
treatment records, and is, in fact, inconsistent with what he 
then reported.  On the question of whether each claimed 
disability had its onset in service, the Board finds more 
credible the Veteran's report at separation from service that 
he had no hearing loss (as reflected in contemporaneous 
records), than to his current assertions of what took place 
in service, advanced many years later in connection with a 
claim for benefits.  The Board points out that the in-service 
statement was made closer in time to the relevant period and 
was made in connection with medical examination.  

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
for tinnitus must be denied.  In reaching the conclusion to 
deny each claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports either claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 
	
Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


